 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing.findings.of.fact,and upon the record as a whole,.Imake the following:CONCLUSIONS OF LAW1.United FurnitureWorkers of America,AFL-CIO,isa labor organization,within the meaning of Section2 (5) of the Act.2.By engaging or participating in surveillance,as aforesaid,Respondent interferedwith,restrained,and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act,thereby engaging in unfair labor practices within the meaning.of Section 8 (a) (I) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Brown-Forman Distillers CorporationandInternational Union,,United Plant Guard Workers of America(Independent),Peti-tioner.Case No. 9-RC-2975. July 2,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,.hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Bean].1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the appropriate unit is comprised of allthe Employer's plant protection employees at its Early Times and.Old Forester plants who are conceded to be guards within the mean-ing of Section 9 (b) (3) of the Act.However, they disagree as towhether or not certain persons on the Employer's seniority list whoare not presently working should be included in the unit.The em-ployees in dispute fall into two categories : summer replacements and.laid-off employees.The Employer is engaged in the manufacture and sale of whiskeyand other alcoholic beverages.A business rush begins building up inOctober for the Christmas holidays and at times it is necessary to hireadditional employees during this period.At the time an employee ishired, he is placed on the seniority list.The first 60 days is a pro-118 NLRB No. 50. BROWN-FORMAN DISTILLERS CORPORATION455bationary period, and if the employee is unsatisfactory, he is dis-charged during this time. If he is retained for 60 days, and subse-quently laid off, he is placed on a permanent recall basis, and continuesto accrue seniority.However, unless he is recalled within a year, allseniority rights are canceled. If an employee fails to respond torecall notice, he is dropped from the seniority list.The three summer replacement guards work primarily during thesummer as relief for regular guards on vacation and at times duringholiday periods when school is not in session.Two of these personsare employed as school instructors during the school term and theother is a student studying for a graduate degree. In addition toworking every summer since 1953, one has also worked during Christ-mas holidays in 1954, and spring vacation in 1955. - Another hasworked during the summer in 1955 and 1956. The student workedlast summer (1956) from June until August.All three of theseemployees have been assured by the Employer of their reemploymentthis summer.They are not eligible to participate in the Employer'spension plan, vacation pay, or Christmas bonuses due to the fact thatthe rules regulating such funds require an employee to have earningsfor a certain period of time each year.The record does not show thatthe employees have any reasonable expectancy of permanent em-ployment.Under these circumstances, we find that they are temporaryor casual employees and exclude them from the unit.'The 3 employees (1 male, 2 females) in layoff status who thePetitioner argues should not be permitted to vote, worked for a timein 1956 as guards.One was originally employed in a productiondepartment from October 1955 to January 1956, when she was laid off.She was recalled in April 1956, and worked as a guard until she waslaid off in the middle of December 1956.The other 2 worked approxi-mately 1 and 2 months last year.Female guards do not replace maleguards, but are limited to guard duties on a production floor where themajority of employees are females.These employees are available forrecall any time during the year, but when laid off, are given no as-surance of reemployment except being told that if work is availablethey will be called.The Board has held that the test as to whether laid-off employeesshould vote is the reasonable expectancy of their recall in the nearfuture; that the mere fact of continued seniority does not entitleemployees to vote.2As the record fails to show that there is anydefinite prospect of business conditions warranting their recall, thusproviding a reasonable expectancy of their employment, and in viewof the lack of assurance from the Employer as to their recall, wefind that the laid-off employees have no reasonable expectancy of re-1 SeeCentral Mutual Telephone Company, Inc.,116 NLRB 1663, 1667.SeeHiggins,Inc.,111 NLRB 797. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDturning to work in the near future.Accordingly, we find they aretherefore not eligible to vote in the election.The following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All plant protection employees of the Employer at its Early Timesplant located at Shively, Kentucky, and its Old Forester plant at1908 Howard Street, Louisville, Kentucky, including the regular part-time employees, but excluding all other employees including the laid-off employees, casual employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Atomic Power Equipment Department of General Electric Com-panyandInternationalAssociation of Machinists,DistrictLodge No.93, Petitioner.Case No. 0O-RC-3232. July 2, 1957DECISION AND DIRECTION OF ELECTIONUpoll a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before David Karasick,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Petitioner, herein called the IAM, seeks a unit of all hourlyrated production and maintenance employees of the Employer'sAtomic Power Equipntient Department, herein called APED, current-ly at the Employer's Medium Induction Motor Plant, generally knownas the Motor Plant, or MIM, at San Jose, California. The Intervenor,InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, herein called the IUE, urges as a bar a national contractand a supplemental agreement covering the production and mainte-i The petition and other formal papers in this proceeding are hereby amended to reflectthe Employer's correct name.The Intervenor's motion to dismiss the petition, alleging an insufficient showing of in-terest, is hereby denied, it being well established that the showing of interest is an admin-istrativematter, not subject to collateral attack in a representation proceeding.TheBabcock & Wilcox Company,116 NLRB 1542. For reasons set forth elsewhere in thisDecision, the Intervenor's other motions to dismiss the petition, alleging contract bar,inappropriate unit, and prematurity of the instant petition, are also denied.118 NLRB No. 54.